Slip Op. 13-67

             UNITED STATES COURT OF INTERNATIONAL TRADE


 POWER TRAIN COMPONENTS, INC.,

                     Plaintiff,

               .     v.
                                                 Before: Gregory W. Carman, Judge
 UNITED STATES,
                                                 Court No. 11-00153
                     Defendant,

                     and

 THE TIMKEN COMPANY,

                     Defendant-Intervenor.




                                  OPINION & ORDER

[Commerce’s Final Scope Ruling is sustained.]

                                                                     Dated: May 29, 2013

         Robert M . Klingon, The Klingon Law Firm, of New York, NY, for Plaintiff.

          L. Misha Preheim, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for Defendant, and Nathaniel J.
Halvorson, Attorney, Office of the Chief Counsel for Import Administration, United
States Department of Commerce, of counsel. With them on the briefs were Tony West,
Assistant Attorney General, Jeanne E. Davidson, Director, Patricia M. McCarthy, Assistant
Director.

         Terence P. Stewart, William A. Fennell, and Stephanie R. Manaker, Stewart and
Stewart, of Washington, DC, for Defendant-Intervenor.
Court No. 11-00153                                                                      Page 2


            CARMAN , JUDGE: Plaintiff Power Train Components, Inc. (“Plaintiff” or “PTC”)

contests the scope ruling by the United States Department of Commerce (“Commerce”)

that its wheel hub assemblies are within the scope in the antidumping duty order

covering tapered roller bearings (“TRBs”) from the People’s Republic of China

(“China”). Tapered Roller Bearings from the People’s Republic of China: Final Scope Ruling on

New Trend Engineering Ltd.’s Wheel Hub Assemblies, Memorandum from Wendy Frankel,

Director, Office 8, to Gary Taverman, Acting Deputy Assistant Secretary for Antidumping and

Countervailing Duty Operations (Apr. 18, 2011) (“Final Scope Ruling”), A/R1 48; Tapered

Roller Bearings and Parts Thereof, Finished or Unfinished, From the People’s Republic of China,

52 Fed. Reg. 22,667 (June 15, 1987) (“TRB Order”). Pursuant to Plaintiff’s motion for

judgment on the agency record, the Court sustains Commerce’s Final Scope Ruling.

                                         BACKGROUND

            The antidumping duty order scope covers tapered roller bearings from China.

See TRB Order, 52 Fed. Reg. at 22,667. The current scope description, as of the last

administrative review, is:

       [i]mports covered by the order are shipments of tapered roller
       bearings and parts thereof, finished and unfinished, from the PRC;
       flange, take up cartridge, and hanger units incorporating tapered
       roller bearings; and tapered roller housings (except pillow blocks)



       1
           A/R refers to Administrative Record.
Court No. 11-00153                                                                      Page 3

       incorporating tapered rollers, with or without spindles, whether or
       not for automotive use. These products are currently classifiable
       under Harmonized Tariff Schedule of the United States (‘‘HTSUS’’)
       item numbers 8482.20.00, 8482.91.00.50, 8482.99.15, 8482.99.45,
       8483.20.40, 8483.20.80, 8483.30.80, 8483.90.20, 8483.90.30, 8483.90.80,
       8708.99.80.15 and 8708.99.80.80. Although the HTSUS item numbers
       are provided for convenience and customs purposes, the written
       description of the scope of the order is dispositive.

Tapered Roller Bearings and Parts Thereof, Finished or Unfinished, from the People’s Republic

of China, 76 Fed. Reg. 3,086, 3,087 (Jan. 19, 2011) (“Final Results”).2

           On March 5, 2010, New Trend Engineering Ltd. (“New Trend”) submitted a

request for a scope determination that its imports of certain wheel hub assemblies from

China are outside the scope of the TRB Order. See New Trend Scope Request (Mar. 5,

2010) (“Scope Request”), A/R 1. Defendant-Intervenor The Timken Company (“Timken”)

opposed the scope request as the petitioner in the original antidumping investigation.

See Def.-Int. the Timken Company’s Opp’n to the Mot. for J. on the Agency R. of Pl.

Power Train Components, Inc. (“Def.-Int.’s Opp’n”) at 6, ECF No. 34. On June 15, 2010,

Commerce issued a notice stating that it would open a scope inquiry pursuant to 19

C.F.R. § 351.225(e). Def.’s Opp’n to Pl.’s Mot. for J. upon the Agency R. (“Def.’s Opp’n”)




       2
        In the Final Results, there was a different scope determination discussed
regarding a company called New Torch and its wheel hub units. In contrast to this
determination, Commerce found that New Torch’s wheel hub units were outside the
scope of the order because they do not contain TRBs. Final Results, 76 Fed. Reg. at 3,087.
Court No. 11-00153                                                                       Page 4

at 5, ECF No. 36 (citing Notice of Initiation of Scope Inquiry (June 15, 2010) (“Scope

Initiation”), A/R 8). On July 14, 2010, Plaintiff submitted its notice of appearance as an

interested party and importer of like merchandise. Brief of Pl. Power Train

Components, Inc. in Supp. of Its Mot. for J. on the Agency R. (“Pl.’s Mot.”) at 4, ECF No.

28 (referencing PTC Comments to Scope Inquiry)( July 14, 2010), A/R 15).3

           New Trend’s wheel hub assemblies include “several varieties of generation

three wheel hub assemblies that incorporate [tapered roller bearings (‘TRBs’)]” which

“are designed for front wheel use.” Id. at 5 (internal citations omitted). All the wheel

hub assemblies

       incorporat[e] two non-removable tapered roller bearings in an inner
       race and cup that is machined into the unit’s flange, an outer race
       machined into the assembly forging, and mounting studs for
       attachment of the assembly to an automobile. The two machined
       bearing races are characteristic of products known in the industry as
       generation three wheel hub assemblies. The generation three wheel
       hub assemblies subject to the request including [sic] front wheel
       models both with a splined spindle and without; and both with
       antilock braking (“ABS”) sensors and without.

Id. at 3 (internal citations omitted).

           Commerce divided the subject wheel hub assemblies into two groups—with

and without ABS sensors—and analyzed each group individually. Commerce



       3
        After New Trend submitted its scope request, PTC filed its own scope request
for a substantially similar product, but Commerce merged PTC’s request into New
Trend’s scope proceeding. See Def.’s Opp’n at 4.
Court No. 11-00153                                                                       Page 5

determined that wheel hub assemblies without ABS elements are within the scope

pursuant to 19 C.F.R. § 351.225(k)(1) (“(k)(1) Factors”),4 meeting the “description of

wheel hub units and tapered roller housings included in the scope of the Petition, the

ITC Report, and the Order.” Id. at 4 (citing Tapered Roller Bearings from the People’s

Republic of China: Preliminary Scope Ruling on New Trend Engineering Ltd.’s Wheel Hub

Assemblies, Memorandum from Wendy Frankel, Director Office 8, to Christian Marsh, Deputy

Assistant Secretary for Antidumping and Countervailing Duty Operations at 12 (Dec. 18,

2010) (“Preliminary Scope Ruling”), A/R 30). Commerce noted that the International

Trade Commission (“ITC” or “Commission”) specifically identified “wheel hub units,“

which are the same as wheel hub assemblies,5 as part of the scope. Def.’s Opp’n at 3

(citing Tapered Roller Bearings and Parts Thereof, and Certain Housings Incorporating Tapered



       4
        When considering whether a particular product is included within the scope of
an order, first the (k)(1) Factors are considered, and if they are found to be dispositive,
the inquiry is complete. The (k)(1) Factors are:

       The descriptions of the merchandise contained in the petition, the
       initial investigation, and the determinations of the Secretary [of the
       Department of Commerce] (including prior scope determinations) and
       the [International Trade] Commission.

19 C.F.R. § 351.225(k)(1).
       5
         The terms “units” and “assemblies” are used interchangeably within the
industry, and Commerce highlighted that “New Trend itself has used the terms
interchangeably during the scope proceeding.” Preliminary Scope Ruling at 6; see Def.-
Int.’s Opp’n at 6, n.3.
Court No. 11-00153                                                                      Page 6

Rollers from Hungary, the People’s Republic of China, and Romania, USCIT Publ. 1983, Inv.

Nos. 731-TA-341, 344, and 345 (final) at A-6 (June 1987) (“ITC Report”), A/R 4, Attach. 2.)

Commerce then determined that wheel hub assemblies with ABS elements are within

the scope pursuant to 19 C.F.R. § 351.225(k)(2) (“(k)(2) Factors”).6 Pl.’s Mot. at 4.

           Plaintiff challenges Commerce’s scope determinations and explains that the

wheel hub assemblies “are not mere tapered roller housings, or tapered roller housed

bearings,” but “they also incorporate enough additional structures and functions that

they do not constitute tapered roller housings or housed bearings” thereby removing

them from the TRB scope. Id. at 12 (citations omitted) (emphasis in original).

           Defendant-Intervenor Timken, who was petitioner in the underlying

investigation, supports Commerce’s scope determinations, advancing the argument that

it listed wheel hub assemblies as “part of the scope” in its underlying petition. Def.-

Int.’s Opp’n at 4 (citing Antidumping Duty Petition: Tapered Roller Bearings, Rollers and


       6
       When considering whether a particular product is included within the scope of
an order, if the (k)(1) Factors are not dispositive, then the (k)(2) Factors are considered:

       (2) When the above criteria are not dispositive, the Secretary will further
       consider:
       (i) The physical characteristics of the product;
       (ii) The expectations of the ultimate purchasers;
       (iii) The ultimate use of the product;
       (iv) The channels of trade in which the product is sold; and
       (v) The manner in which the product is advertised and displayed.

19 C.F.R. § 351.225(k)(2).
Court No. 11-00153                                                                      Page 7

Other Parts from Japan, Italy, Yugoslavia, Romania, Hungary, The People’s Republic of China

at 9-10 (Aug. 25, 1986) (“Petition”), A/R 4, Attach. 1).

                                   STANDARD OF REVIEW

         The Court has jurisdiction pursuant to 28 U.S.C. § 1581(c) (2006). For scope

determinations, the Court sustains determinations, findings or conclusions of

Commerce unless they are “unsupported by substantial evidence on the record, or

otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i). The possibility of

drawing two inconsistent conclusions from the evidence does not prevent Commerce’s

finding from being supported by substantial evidence. Consolo v. Fed. Marit. Comm’n,

383 U.S. 607, 620 (1966). “Substantial evidence” means “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Consol. Edison v.

NLRB, 305 U.S. 197, 229 (1938).

                                         DISCUSSION

         It is well-established that the cornerstone in any scope determination is the

language of the order itself. Walgreen Co. of Deerfield, IL v. United States, 620 F.3d 1350,

1357 (Fed. Cir. 2010) (citing Duferco Steel, Inc. v. United States, 296 F.3d 1087, 1097 (Fed.

Cir. 2002)). Commerce may not impermissibly expand the scope of the order. Id. at

1354. Issues regarding scope arise because “the descriptions of subject merchandise

contained in [Commerce’s] determinations must be written in general terms.” 19 C.F.R.
Court No. 11-00153                                                                     Page 8

§ 351.225(a). Accordingly, scope inclusions are written in broad terms and then specific

exclusions are carved out from the general terms. Some exclusions are qualified and

some are not.

            In considering whether a particular product is within the scope of an order,

Commerce will take into account the descriptions of the merchandise contained in the

petition, the investigation, and the determinations of Commerce and the ITC. Final

Scope Ruling at 3 (citing 19 C.F.R. § 351.225(k)(1)). If it determines that these

descriptions are dispositive, then Commerce will issue a final scope ruling. Id. But if

the descriptions are not dispositive, then Commerce will consider the factors set forth in

19 C.F.R. § 351.225(k)(2). Id. (citing 19 C.F.R. § 351.225(e)).

       I.       Administrative Review

            Commerce noted that “the scope’s language in the [TRB] Order (i.e., tapered

roller housings with spindles for automotive use) is broad and includes multiple

products that have varied applications.” Final Scope Ruling at 7; see Petition at 10 (“In all,

there are over 160 types in approximately 26,000 bearing combinations. . . . This petition

covers all types of TRBs (including self-contained bearing packages).”). While

admitting that “the scope [language] does not explicitly list ‘wheel hub assemblies,’”

Commerce found “that New Trend’s wheel hub assemblies without ABS elements are

tapered roller housings in that the outer flange is a flanged housing that incorporates
Court No. 11-00153                                                                  Page 9

TRBs,” which are covered by the scope of the TRB Order. Final Scope Ruling at 5. In

contrast, while admitting that the subject products “incorporate tapered roller housings

and housed bearings,” Plaintiff asserted that its wheel hub assemblies “also incorporate

enough additional structures and functions that they do not constitute tapered roller

housings or housed bearings.” Pl.’s Mot. at 12 (emphasis in original) (internal citations

omitted). Commerce considered Plaintiff’s argument and determined that

       wheel hub units with additional features and functions retain the
       essential function of wheel hub units covered by the Order; that is,
       they continue to reduce friction. Thus, the additional features found
       on wheel hub units are engineering and design variations which do
       not alter the fundamental nature of the subject TRB.

Preliminary Scope Ruling at 7.

         New Trend’s scope inquiry involved various subject wheel hub assemblies, but

Commerce divided the subject wheel hub assemblies into two categories for scope

determination purposes. New Trend’s wheel hub assemblies are described as follows:

       Although there are several different types of wheel hub assemblies
       that are subject to this scope request, all of them incorporate two non-
       removable TRBs in an inner race and cup that are machined into the
       unit’s flange, an outer race machined into the assembly forging, wheel
       and brake “pilots” for aligning the wheels and brake rotors, and
       mounting wheel studs. The majority of the assemblies consist of a
       flanged outer hub with two TRBs, into which has been pressed a
       flanged spindle having a splined inner surface and mounting studs.
       The wheel hub assemblies are “sealed for life,” “greased at factory,”
       and “the bearing preload is set at factory.” . . . Certain of the products
       do not have a splined spindle and certain of the products include ABS
       capability. New Trend’s wheel hub assemblies may be categorized
Court No. 11-00153                                                                   Page 10

      into the following types of merchandise: (1) splined and non-splined
      without ABS elements and (2) splined and non-splined with ABS
      elements.

Final Scope Ruling at 4 (internal citations omitted). Accordingly, given the broad

language of the scope and the apparently indiscernible characteristics of TRB

incorporation into the subject product, Commerce initiated a formal scope inquiry

pursuant to 19 C.F.R. § 351.225(e) and received comments from New Trend, Plaintiff

and Defendant-Intervenor. See Def.’s Opp’n at 5. Because there is no objection to

Commerce’s division of the subject products, the Court’s review will follow

Commerce’s trajectory, first looking at wheel hub assemblies without ABS under the

ambit of the (k)(1) Factors, and then looking at the wheel hub assemblies with ABS

under the ambit of the (k)(2) Factors, checking for support on the record for

Commerce’s scope determinations.

      II.    Administrative Determinations

             A.      Wheel Hub Assemblies without ABS Pursuant to the (k)(1) Factors

         Commerce determined that wheel hub assemblies without ABS are included in

scope based upon the language of the petition and the ITC Report pursuant to the (k)(1)

Factors. Commerce found that “New Trend’s wheel hub units without ABS elements

meet the physical description of subject merchandise as explicitly stated in the Order”

because “New Trend’s wheel hub assemblies without ABS elements are essentially
Court No. 11-00153                                                                  Page 11

tapered roller housings with spindles.” Preliminary Scope Ruling at 8 (emphasis in

original); see Final Scope Ruling at 5.

          To sustain a (k)(1) determination, the Court reviews the record for support that

Commerce’s determination that wheel hub assemblies without ABS elements are in-

scope. The petition was filed by Defendant-Intervenor, Timken. To illustrate its desired

scope description, Timken attached advertisement sheets to its petition, which included

depictions of wheel hub units identified as being “part of the scope of this petition.”

Def.-Int. Opp’n at 4 (citing Petition at 10). Commerce also considered the ITC Report,

which specifically stated that “wheel hub units are a type of tapered roller housing.”

Final Scope Ruling at 6, 9. Commerce reasoned:

       The ITC specifically identified wheel hub units as one category of in-
       scope products and described them as “self-contained tapered roller
       bearing packages.” According to the ITC, these “self-contained
       tapered roller bearing packages include cartridge bearing units and
       wheel hub units” and ”the next generation of the self-contained units
       will have flanged inner and outer rings as part of the assembly.”

Final Scope Ruling at 7 (citing ITC Report at A-6). The “next generation of the self-

contained units” that “have flanged inner and outer rings as part of the assembly” as

referenced by the ITC describes the wheel hub assemblies imported by New Trend,

which are considered third generation. Final Scope Ruling at 7. Because the “next

generation of wheel hub units with their flanged inner and outer rings as part of the

assembly” are still “a type of self-contained tapered roller bearing package, subject to
Court No. 11-00153                                                                     Page 12

the scope,” Commerce determined that the ITC Report supported a finding that wheel

hub units are within the scope of the TRB Order. Id. Upon review of the record, the

Court finds that Commerce’s determination that wheel hub assemblies without ABS are

within the scope based upon a review of TRB Order, petition and ITC Report—the (k)(1)

Factors—is supported by the record and otherwise in accordance with law.

         Regarding Plaintiff’s argument that the subject product falls under a different

HTSUS than those listed in the scope, the Court notes that the language of the scope

expressly states “[a]lthough the HTSUS item numbers are provided for convenience

and customs purposes, the written description of the scope of the order is dispositive,”

Final Results, 76 Fed. Reg. at 3,087, and agrees with Commerce that “HTSUS items

numbers do not define the scope, rather the scope’s written description is dispositive of

its coverage,” Final Scope Ruling at 15. See also Novosteel SA v. United States, 284 F.3d

1261, 1270 (Fed. Cir. 2002) (“[o]ur precedent has . . . indicated, meanwhile, that a

reference to an HTSUS number is not dispositive about the scope of an antidumping or

countervailing-duty order”) (internal citations omitted).

              B.     Wheel Hub Assemblies with ABS Pursuant to the (k)(2) Factors

         An ABS sensor is “an electronic component that generates a small electric

signal that indicates the speed of revolution of each respective wheel.” Pl.’s Mot. at 17

(citing Awtar Aff. ¶ 11, A/R 15, Ex. B). Plaintiff asserts that “incorporating the ABS
Court No. 11-00153                                                                    Page 13

sensor into the wheel hub . . . changes the essential character of the wheel hub.” Id. at

17. Plaintiff argues that Commerce should have found the subject wheel hub assemblies

with ABS elements out of scope pursuant to the (k)(1) Factors and should have never

“resorted to” the (k)2) Factors. Id. Defendant-Intervenor points out, however, that the

scope descriptions do not include “any language that limits scope to mechanical

‘systems’ or that excludes electromechanical ‘systems’ . . . . so there is no factual basis in

the record for [Commerce] to distinguish between products based on this criterion.”

Def.-Int.’s Opp’n at 17.

         Commerce acknowledges “ambiguity” over ABS elements, Def.’s Opp’n at 6,

because they were neither “expressly covered by the Order” nor “discussed in the ITC

Report,” Preliminary Scope Ruling at 8. Accordingly, Commerce decided that the (k)(1)

Factors do “not unambiguously address the ABS component of Power Train’s

merchandise.” Def.’s Opp’n at 16. Because the (k)(1) Factors are not dispositive for

wheel hub assemblies with ABS elements, Commerce resorted to the criteria set forth in

19 C.F.R. § 351.225(k)(2).

         In reviewing a scope ruling, a court must grant “significant deference to

Commerce’ own interpretation of those orders,” Duferco Steel, 296 F.3d at 1094-95,

because “Commerce’s discretion [is] at the very heart of its expertise,” Walgreen Co., 620

F.3d at 1355. With this in mind, the Court cannot say that Commerce’ decision to
Court No. 11-00153                                                                    Page 14

conduct a further, more in-depth analysis regarding a product’s character and function

is unreasonable. The Court reviews Commerce’s analyses of each of the (k)(2) Factors

for wheel hub assemblies with ABS elements for substantial evidence on the record.

         Plaintiff relies on Legacy Classic Furniture, Inc. v. United States, 807 F. Supp. 2d

1353, 35 CIT ___ (2011) in support of its challenge. See Pl.’s Reply Br. at 3, ECF No. 42.

That scope case is distinguishable because its subject product—the Heritage Court

Bench— fit ambiguously in the scope description of the order and unambiguously in a

listed exclusion. In the instant case, there is no exclusion for wheel hub assemblies, with

or without ABS elements. This case is more akin to Color Television Receivers from

Taiwan: Notice of Final Scope Ruling Couch Master International Corporation, where the

subject merchandise was “neither specifically included . . . nor excluded,” and

subsequently Commerce determined that “additional features that do not change the

primary nature of an ‘in-scope’ product do not serve to move that product outside of

the scope order.” 63 Fed. Reg. 805, 806 (Jan. 7, 1998).

                     1.     Physical Characteristics of the Product

         Regarding the factor of physical characteristics of the product, Commerce

concluded that

       [r]ecord evidence demonstrates that New Trend’s wheel hub
       assemblies with ABS elements share the same physical characteristics
       as TRBs covered by the Order. Specifically, all of New Trend’s wheel
       hub assemblies incorporate the cup, cone, cage, and rollers associated
Court No. 11-00153                                                                  Page 15

       with TRBs. . . . Additionally, record evidence demonstrates that New
       Trend’s wheel hub assemblies with ABS elements share the same
       physical characteristics of tapered roller housings (considered TRBs
       under the scope of the Order) because all of them incorporate two
       non-removable tapered roller bearings that are sealed into a cast,
       flanged housing, taking the place of the typical tapered roller bearing
       cup. The flange houses the TRBs to reduce friction.

Preliminary Scope Ruling at 9; see Def.’s Opp’n at 18-20. Plaintiff argues that the addition

of the ABS sensor changes the fundamentals of this product removing it from the scope,

but Commerce found the ABS sensor “to be an additional design and engineering

element of the wheel hub unit that enhances the product’s functionality but does not

alter the fundamental physical nature of the wheel hub unit as described above.”

Preliminary Scope Ruling at 9. Commerce determined that “the mere addition of a sensor

does not take an otherwise subject product out of the scope of the order.” Def.’s Opp’n

at 19-20.

            The Court agrees with Commerce that the essential physical characteristics of

in-scope TRBs and wheel hub assemblies with ABS elements—the cup, cone, cage and

rollers—are the same. The Court notes that an electronic sensor imparts an additional

physical characteristic to wheel hub assemblies with ABS, which is not shared by non-

ABS wheel hub assemblies. While the contrary conclusion—that an electronic

component does indeed change the physical characteristic of a product—could have

been drawn, the Court is mindful of its standard of review and cannot say a reasonable

mind would not accept as adequate Commerce’s determination that the addition of a
Court No. 11-00153                                                                  Page 16

sensor does not take an otherwise subject product out of the order. The Court therefore

sustains Commerce as to the physical characteristics of the wheel hub assemblies with

ABS sensors.

                     2.     Expectations of the Ultimate Purchasers

         Regarding the factor of customer expectations of the product, Commerce

reasoned that “TRBs are designed and sized for specific applications in a variety of

products and industries, including both industrial applications and automotive

equipment. . . . [T]he ultimate purchasers expect that wheel hub units, with or without

ABS elements, will function as part of a complete wheel hub bearing unit to reduce

friction between moving parts.” Preliminary Scope Ruling at 10 (citing Petition at 8-9; ITC

Report at 5). According to the ITC Report, the US market for TRBs has historically been

the automotive market, with 85% of all TRBs sold to original equipment manufacturers

(“OEMs”), and the remainder going to the aftermarket. Preliminary Scope Ruling at 10-

11 (citing ITC Report at A-24). Commerce posited that “purchasers of wheel hub units,

regardless of whether they contain ABS elements, would install them in an automobile.”

Preliminary Scope Ruling at 10; see Def.-Int.’s Opp’n at 20. Plaintiff argues that “[w]ithout

the ABS sensor, they would not be expected to allow on-board electronic safety systems

to operate.” Pl.’s Mot. at 22.
Court No. 11-00153                                                                  Page 17

         While recognizing that the expectations of the ultimate purchasers of wheel

hub assemblies with ABS elements may exceed the baseline expectations of the ultimate

purchaser of mere wheel hub units, the Court cannot say a reasonable mind would not

accept as adequate Commerce’s determination that the ultimate purchasers’

expectations, regardless of any bonus features, is to purchase a product that reduces

friction between moving parts.

                     3.    Ultimate Use of the Product

         Regarding the factor of ultimate use of the product, as with the above factor,

Commerce again emphasized that “New Trend’s wheel hub assemblies and TRBs

covered under the Order have a similar ultimate use: reduction of friction between

moving parts.” Preliminary Scope Ruling at 10; see Def.-Int.’s Opp’n at 21. While

admitting that “the ABS sensor serves an additional purpose,” Commerce emphasized

that it “does not replace the original fundamental use of the wheel hub units/tapered

roller housings covered by the scope of the Order and as described in the ITC Report.”

Id. In a similar vein with the expectations of the ultimate purchasers, discussed supra,

while the wheel hub assembly with ABS may exceed the ultimate use of a mere TRB, the

Court finds that Commerce’s determination that wheel hub assemblies with ABS

elements and in-scope TRBs have the same ultimate use of reducing friction between

moving parts is supported by record evidence.
Court No. 11-00153                                                                    Page 18

                        4.   Channels of Trade in Which the Product Is Sold

       Regarding the factor of channels of trade in which the product is sold, Commerce

determined that “New Trend’s wheel hub assemblies with ABS elements are sold in the

same channels of trade as TRBs and other wheel hub units covered under the Order.”

Preliminary Scope Ruling at 11. Plaintiff does not contest Commerce’s finding of this

criterion. See Def.’s Opp’n at 22 (“Power Train does not object to this finding in its brief

before this Court.”).

                        5.   The Manner in Which the Product Is Displayed and
                             Advertised

       Regarding the factor of the manner in which the product is displayed and

advertised, Commerce determined that “integrated wheel hub assemblies, which

includes [sic] ABS elements . . . . are all advertised and displayed similarly to TRBs and

wheel hubs without ABS elements covered by the Order.” Preliminary Scope Ruling at

12. Plaintiff does not contest Commerce’s finding of this criterion. See Def.’s Opp’n at

22 (“Power Train does not object to this finding in its brief before this Court.”).

       Upon review of the record, the Court finds that Commerce’s determination that

wheel hub assemblies with ABS elements are within the scope based upon a review of

the (k)(2) Factors is supported by the record and otherwise in accordance with law.
Court No. 11-00153                                                                 Page 19


                                      CONCLUSION

       For the foregoing reasons, it is hereby

       ORDERED that Commerce’s Final Scope Ruling is sustained; and it is further

       ORDERED that the stay entered by the Court on Plaintiff’s motion for oral

argument (ECF No. 45) is hereby lifted; and it is further

       ORDERED that Plaintiff’s motion for oral argument (ECF No. 43) is hereby denied.

       Judgment to enter accordingly.




                                                         /s/ Gregory W. Carman
                                                        Gregory W. Carman, Judge

Dated: May 29, 2013
       New York, New York